Citation Nr: 0939250	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder. 

3.  Entitlement to service connection for a skin disorder, 
diagnosed as actinic keratosis, basal cell carcinoma, and 
squamous cell carcinoma.

4.  Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as peptic ulcer disease and 
gastoesophageal reflux disease (GERD).

5.  Entitlement to service connection for hypothyroidism, 
claimed as a thyroid injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from December 
1954 to December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  That rating decision denied service 
connection for the Veteran's claimed foot, leg, skin, and 
gastrointestinal disorders.  A February 2008 rating decision 
denied service connection for a thyroid injury.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues involving service connection for skin, 
gastrointestinal, and thyroid disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran 
reported complaints of cramps in his feet and legs at the 
time of separation examination in 1954.

2.  A January 2006 VA Compensation and Pension examination of 
the Veteran did not reveal any diagnosis of a foot or leg 
disability.

3.  A May 2009 VA treatment record indicates the presence of 
bilateral foot neuropathy, possibly associated with 
interstitial nephritis. 

4.  There is no evidence of a diagnosis of a current foot or 
a current leg disability which is related to the Veteran's 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral foot disorder are not met.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 
(2009).  

2.  The criteria for entitlement to service connection for a 
bilateral leg disorder are not met.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002 & Supp. 2009);  38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letters dated December 2005 and March 2006, prior to the May 
2006 rating decision which denied service connection.  The 
second letter advised the veteran of the laws regarding 
degrees of disability and effective dates for grants of 
service connection,

These notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), by identifying the evidence necessary to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, VA 
treatment records, and private medical treatment records.  VA 
has also assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, and afforded the veteran 
the opportunity to provide written argument related to his 
claims.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time, nor has he asserted that he has 
been prejudiced.  Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. 
Apr. 21, 2009).

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent evidence of a current disease or injury, 
service connection cannot be granted.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2002).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2002).  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990

The Veteran has been very specific with respect to his claims 
for service connection for disabilities of the feet and legs.  
In a January 2006 written statement he claims that the 
marching and jumping that he participated during active duty, 
particularly during basic training, caused bilateral foot and 
leg disabilities.  He states that he was treated for foot 
pain during service and that he reported it on separation 
examination.  He further asserts that he has had foot pain, 
which radiates up his legs, ever since service.  In an April 
2006 statement he further indicated that he presently uses a 
cane for "longer walks."  

The Veteran entered active service in December 1954.  A copy 
of a pre-induction physical examination of the Veteran dated 
October 1954 reveals an abnormal clinical evaluation of the 
feet with the notation "complains of feet cramps."  The 
Veteran's November 1956 separation examination medical 
history indicates that he reported having swollen joints and 
cramps in his legs.  Interestingly, the Veteran did not 
report a history of "foot trouble." The examining physician 
also separately noted the Veteran's reports of swollen joints 
and leg cramps.  The clinical evaluation on separation 
examination indicated that the Veteran's feet and lower 
extremities were "normal," with no abnormalities noted by 
the examining physician.  

In January 2006, a VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran reported symptoms of 
bilateral foot pain radiating up into his lower legs.  He 
indicated he had the pain at rest, with standing, and with 
walking.  He reported never having received treatment for 
these symptoms.  The examiner also noted that the Veteran had 
never lost time from work because of the symptoms of foot and 
leg pain and that, apparently, the disorder had developed 
after the Veteran had retired.  Physical examination revealed 
a slight leg length discrepancy being 105 centimeters on 
right and 103.5 centimeters on the left.  Posture and gait 
were within normal limits and his feet did not reveal signs 
of abnormal weight bearing.  Examination of the tibia, 
fibula, ankles and knees of each leg revealed essentially 
normal findings.  X-ray examination of both feet and lower 
legs revealed results that were within normal limits.  The 
examiner indicated that there was no diagnosis of disorders 
of the feet or lower extremities because, "there is no 
pathology to render a diagnosis."

A large volume of private medical records have been obtained.  
None of these records show any complaints of, or treatment 
for, any foot or leg disorders.  

Recent VA medical treatment records dating from 2002 to the 
present have been obtained.  These records do not show any 
diagnosis of any disability of the feet or legs.  In June 
2006 a VA health screening examination of the Veteran was 
conducted.  He reported having pain in both feet and ankles, 
but denied a history of arthritis, gout, recurrent muscle 
pain or cramping, or any other joint symptoms.  His balance, 
coordination, and mobility were normal on neurologic 
evaluation and no diagnosis of any foot or leg disorder was 
made.  A September 2008 VA outpatient examination revealed no 
myalgia, arthralgia, edema, or weakness on musculoskeletal 
examination; no parasthesia was noted on neurologic 
examination either.  A March 2009 VA treatment record 
indicates no arthralgia of parasthesia on neuromuscular 
examination.  

A May 2009 VA renal consultation report reveals that the 
Veteran was evaluated for benign prostatic hypertrophy (BPH) 
with the associated urinary symptoms.  This record noted the 
Veteran's in service history of being a Q fever experimental 
test subject during service, along with his assertions of 
being near an atomic bomb test site.  In the assessment and 
treatment plan of this consultation record, the physician 
indicated that laboratory testing to "check heavy metal 
screen since he has bilat[eral] feet neuropathy (can also be 
assoc[iated] with interstitial nephritis)."  The Board notes 
that this is the only medical evidence of record regarding 
any neuropathy of the feet and appears to be based upon the 
veteran's report rather than any clinical diagnosis.  All 
other medical evidence of record reveals no evidence of 
neurologic symptoms of the feet or legs.  Moreover, this 
record does not indicate the symptoms of foot neuropathy are 
related to service but, rather, to the Veteran's 
genitourinary disorders. 

The Veteran has submitted numerous statements in which he 
indicates that he developed symptoms of pain in his feet and 
lower legs in basic training during service.  He has also 
submitted lay statements from service comrades who indicate 
that the Veteran complained of foot pain during service.  The 
statements of the Veteran and his service comrades are 
competent to establish the existence of readily identifiable 
symptoms such as foot pain.  However, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).

The veteran's credibility is not in doubt, and the Board is 
sympathetic to the veteran's complaints of pain in the feet 
and legs.  However, the competent and objective medical 
evidence of record does not establish a diagnosis of any 
current foot disability or leg disability.  The 2006 VA 
Compensation and Pension examination indicated that there was 
no pathology to support a diagnosis of a current disability 
of the feet or the legs.  The recent VA medical records show 
a single instance of a report of foot pain, without any 
medical diagnosis, and a single notation of foot neuropathy 
on a renal consultation report.  However, all other 
outpatient treatment records showing actual examination of 
the Veteran's feet and lower extremities do not show any 
diagnoses of foot neuropathy or any other foot or leg 
disorder.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
There is no medical diagnosis of any current disability of 
the feet or legs.  

The preponderance of the evidence is against the claims for 
service connection for a bilateral foot disability and a 
bilateral leg disability; there is no doubt to be resolved; 
and service connection is not warranted. 38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.






ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral leg disorder is denied. 


REMAND

The Veteran claims entitlement to service connection for:  a 
skin disorder diagnosed as actinic keratosis, basal cell 
carcinoma, and squamous cell carcinoma; a gastrointestinal 
disorder, diagnosed as peptic ulcer disease and GERD; and, a 
thyroid injury, which is presently diagnosed as 
hypothyroidism.  

The Veteran claims that all of these disabilities are the 
result of him being infected with Q fever as an experimental 
test subject of secret biologic weapon testing during active 
service.  He has submitted copies of an internet article 
about "project whitecoat" which indicates that such 
biologic testing was conducted during the period of time that 
the Veteran was in active service.  This article indicates 
that testing involving Q fever was conducted with infection 
taking place at Dugway Proving Grounds, Utah, and then the 
subjects being relocated to the Maryland and Washington, DC, 
area for observation.  The Veteran has submitted a copy of 
military travel orders showing that he was sent to Dugway 
Proving Grounds during service.  The Veteran's November 1956 
separation examination report of medical history specifically 
contains the notation "experimental subject for Q fever at 
Walter Reed Army Hospital, Wash. DC, July 1955."  

In a May 1957 letter, the RO denied service connection for Q 
fever as no current disability was shown.  However, the 
record now contains medical diagnoses of the disabilities 
claimed by the Veteran.  

The evidence confirms the Veteran's status as a Q fever test 
subject during service.  In light of the unusual nature of 
this disease, remand for examination and medical opinions 
with respect to the specific disabilities claimed by the 
Veteran is necessary.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  The veteran should be accorded an 
appropriate examination for skin 
disorders, to include skin cancer.  The 
report of examination should include a 
detailed account of all manifestations of 
skin disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should offer an 
opinion as to the etiology of the 
Veteran's diagnosed skin disorders.  
Specifically, is it at least as likely as 
not (50 percent or greater probability) 
that any of the Veteran's skin disorders, 
including actinic keratosis, basal cell 
carcinoma, and squamous cell carcinoma, 
are related to, or caused by his infection 
with Q fever during active military 
service? The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

2.  The veteran should be accorded an 
appropriate examination for 
gastrointestinal disorders, to include 
ulcers and GERD.  The report of 
examination should include a detailed 
account of all manifestations of 
gastrointestinal disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should offer an opinion as to the etiology 
of the Veteran's diagnosed 
gastrointestinal disorders.  Specifically, 
is it at least as likely as not (50 
percent or greater probability) that any 
of the Veteran's gastrointestinal 
disorders, including peptic ulcers and 
GERD, are related to, or caused by his 
infection with Q fever during active 
military service? The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.

3.  The veteran should be accorded an 
appropriate examination for thyroid 
disorders, to include hypothyroidism.  The 
report of examination should include a 
detailed account of all manifestations of 
thyroid disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner should offer an 
opinion as to the etiology of the 
Veteran's diagnosed thyroid disorder.  
Specifically, is it at least as likely as 
not (50 percent or greater probability) 
that any diagnosed thyroid disorder, to 
include hypothyroidism, is related to, or 
caused by his infection with Q fever 
during active military service? The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

4.  Following the above, readjudicate the 
Veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


